                                                                                                              ,.._.,   :·    ~



                                                                                                               rH._Eo
AO 245B (CASORev. 08/14) Judgment in a Petty Criminal Case                                                              --
                                                                                                              Ul, I    1 5 2018
                                       UNITED STATES DISTRICT COUR ~ou~~w·:;}~'TI~'.,-_c~""
                                                                          ~--- ,,,_, .. ~'•. ,1..·~GR .... 1•
                                           SOUTHERN DISTRICT OF CALIFORNIA                            sv      --WdS:i, __,.        iiE 0 c~:;
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November I, 1987)
          RICARDO VELASQUEZ-MENDOZA
                                                                       Case Number:          18MJ10591-CAB

                                                                    ROSELINE D. FERAL
                                                                    Defendant's Attorney
REGISTRATION NO.                  79347298
D -
The Defendant:

D    pleaded guilty to count(s)         ONE(!) OF THE COMPLAINT

D   was found guilty on count( s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                    Nature of Offense                                                                        Number(s)
8 USC 1325(a)(2)                   ILLEGAL ENTRY (MISDEMEANOR)                                                                  I




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment


D The defendant has been found not guilty on count(s)
D   Count(s)                                                  are   dismissed on the motion of the United States.

     Assessment: $10.00 - WAIVED
D

l:8J No fine                 D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. CATHY ANN BENCIVENGO
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                  18MJI0591-CAB
 AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 DEFENDANT:                   RICARDO VELASQUEZ-MENDOZA                                                Judgment - Page 2 of2
 CASE NUMBER:                 18MJ10591-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     THREE (3) MONTHS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
                                                                  on
           D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

          Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL


II
                                                                                                         18MJ10591-CAB
